Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 3-7 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1.3-4 and 6  of copending Application No. 17/101,735 in view of  Awazu et al (PG-PUB# 2009/0045829.   
As to claims 1 and 7, claims 1 and 6 of  copending Application No.  17/101,735 disclose all claimed elements except the 2nd cooling plate made of ceramic and wherein the placement surface of the second cooling plate has a maximum height Rmax of 0.025 m to 0.2 m.
	Awazu et al teach that it would have been well known in the art to have the cooling plate made of ceramic material such as “Sillicon Carbide” (see paragraph#0082).
	It would have been obvious for one of ordinary skill in the art to have the second cooling plate of of copending Application No.  17/101,735 made of ceramic as taught by Awazu et al since the ceramic has its high thermal conductivity in order to reduce the heat.
	It would have been further obvious for one of ordinary skill in the art to have the 
placement surface of the second cooling plate has a maximum height Rmax of 0.025 m to 0.2 m. However, the maximum height for the placement surface of the second cooling plate
would be considered as relative dimensions of the claimed device and a device having the claimed relative dimensions would not performed differently, therefore the maximum height

1338, 220 USPQ 777 (ed. Cu. 1984), cert. dented, 469 U.S, 830, 225 USP 232 C1984).
Furthermore, since Applicants have not established the criticality of this maximum height, this
height is considered as an obvious choice.
As to claim 3,  claim 1 of Copending Application 17/101,735 does not mention about the 
the second cooling plate has a thickness of 3 mm to 10 mm. However, the thickness of  the second cooling plate is  3 mm to 10 mm would be considered as relative dimensions of the claimed device and a device having the claimed relative dimensions would not performed differently, therefore the maximum height would be considered as  an obvious design choice (see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, since Applicants have not established the criticality of this maximum height, this height is considered as an obvious choice.
	As to claim 4, ,claim 3 of of Copending Application 17/101,735 disclose the second coolant flow path is formed in a bottom surface of the second cooling plate or inside the second cooling plate.
As to claim 5, in the device of  Copending Application 17/101,735 in view of Awazu et al , the ceramic of Awazu et al  forming the second cooling plate such as “Silicon Carbine” is well-known in the art (see PG-Pub 20090045829 A1,paragraph #0082)
As to claim 6, ,claim 4 of of Copending Application 17/101,735 disclose a heat absorption film provided on a bottom surface of the second cooling plate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's arguments filed  have been fully considered but they are not persuasive. 

would be considered as an obvious design choice (see in Gardner v. PEC Syst., ine.. 723 F.2d
1338, 220 USPQ 777 (ed. Cu. 1984), cert. dented, 469 U.S, 830, 225 USP 232 C1984) and  the criticality of this maximum height has not been established by Applicants. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Asakawa et al (PG-PUB # 20050035211) disclose inspection apparatus.

Kasai e al (Pat# 11,221,358) disclose  placement stand and electronic device inspecting apparatus.
     Cryogenic Probe Station Having Movable Chuck Accomodating Variable Thickness Probe Cards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867